         Case 3:21-cv-00072-ERE Document 3 Filed 04/16/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

VICKIE NOLEN                                                              PLAINTIFF

V.                        CASE NO. 3:21-CV-72-DPM-BD

ANDREW SAUL, Commissioner,
Social Security Administration                                          DEFENDANT

                                       ORDER

      Plaintiff Vickie Nolen’s motion for leave to proceed in forma pauperis (Doc. No.

1) is GRANTED. Ms. Nolen’s counsel is directed to prepare a summons, to be issued by

the Clerk of Court, and to serve the complaint upon the Defendant.

      IT IS SO ORDERED, this 16th day of April, 2021.


                                            ___________________________________
                                            UNITED STATES MAGISTRATE JUDGE
